 


109 HR 547 IH: Graduation for All Act
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 547 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Hinojosa (for himself, Mr. Gene Green of Texas, Mr. McGovern, Mr. Van Hollen, Mr. Menendez, Mr. Filner, Mrs. Davis of California, Mr. Weiner, Mr. Gonzalez, Mr. Andrews, Mr. Owens, Ms. Lee, Mrs. McCarthy, Mrs. Napolitano, Mr. Schiff, Mr. Kucinich, Mr. Ortiz, Mr. Becerra, Mr. Gutierrez, Mr. Grijalva, Mr. Payne, Ms. Linda T. Sánchez of California, Ms. Millender-McDonald, Mr. Cardoza, Ms. McCollum of Minnesota, Mr. Delahunt, Mr. Abercrombie, Mr. Cleaver, Mr. Reyes, Mr. Ackerman, Mr. Doggett, Ms. Watson, Mr. Pallone, Mr. Udall of New Mexico, Mr. Honda, Mr. Wexler, Mr. Nadler, Mr. Serrano, Mr. Fattah, Mr. Etheridge, Mr. Rush, Mr. Davis of Illinois, Ms. Velázquez, Mr. Baca, Mr. Holt, Mr. Rangel, Mr. Stark, Ms. Woolsey, Mr. Pastor, Mr. Neal of Massachusetts, Mr. Pascrell, Mr. Wu, Mr. George Miller of California, Ms. Solis, Mrs. Jones of Ohio, Mr. Case, Mr. Emanuel, Mr. Hoyer, Mr. Cuellar, Mr. Salazar, Mr. Frank of Massachusetts, Ms. Roybal-Allard, Mr. Taylor of North Carolina, Mr. Scott of Virginia, Mr. Kind, Mrs. Capps, Ms. Jackson-Lee of Texas, Mr. Engel, and Mr. Edwards) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To improve graduation rates by authorizing the Secretary of Education to make grants to improve adolescent literacy, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Graduation for All Act. 
2.FindingsThe Congress finds as follows: 
(1)Failure to earn a high school diploma has serious economic and social consequences for individuals and the Nation. 
(2)Recent studies show that less than 75 percent of all eighth graders graduate from high school in 5 years, and in urban schools the rate falls below 50 percent. 
(3)40 percent of students attending high-minority-enrollment secondary schools enroll in remedial coursework when entering higher education in an effort to gain the skills their secondary education failed to provide. 
(4)Students who receive concentrated, focused support in literacy graduate from high school and attend college in far greater numbers. 
(5)On the 2002 National Assessment of Educational Progress, one in four students in the eighth grade scored below basic in reading. 
(6)Improving the literacy skills of adolescents is a key factor in improving high school graduation rates. 
IImproving adolescent literacy 
101.PurposesThe purposes of this title are— 
(1)to provide assistance to State educational agencies and local educational agencies in establishing effective research-based reading programs for students attending secondary schools (including middle schools and high schools, as defined by the local education agency) including economically disadvantaged students, students from major racial and ethnic groups, students with disabilities, students with limited English proficiency, migrant children, and homeless children; 
(2)to provide adequate resources to schools to hire, and to provide in-service training for, at least one literacy coach per 600 students or 20 teachers, whichever requires the greater number of literacy coaches, who can assist all teachers to incorporate research-based reading and writing instruction or English as a second language instruction into their teaching of mathematics, science, history, civics, geography, literature, language arts, and other core academic subjects; 
(3)to provide assistance to State educational agencies and local educational agencies in strengthening reading and writing instruction and providing diagnostic reading assessments and comprehensive research-based programs and instructional materials that will improve overall reading and writing performance among students attending secondary schools; and 
(4)to provide assistance to State educational agencies and local educational agencies to develop and implement individual graduation plans for students who are most at risk of not graduating from high school so that such students graduate with a high school diploma before reaching 21 years of age or the maximum age for high school attendance in accordance with State law. 
102.Program authorizedThe Secretary is authorized to establish a program, in accordance with the requirements of this title, that will provide funds to State educational agencies and local educational agencies to establish reading and writing programs to improve overall reading and writing performance among students attending secondary schools (including middle and high schools, as defined by the local education agency). 
103.Grants to States 
(a)Allocation to StatesThe Secretary shall allocate funds to States— 
(1)to establish a reading and writing partnership to increase the literacy skills for all students, including strategies for economically disadvantaged students, students from major racial and ethnic groups, students with disabilities, students with limited English proficiency, migrant children, and homeless children; 
(2)to coordinate applications for subgrants under this title; and 
(3)to oversee and evaluate the State’s activities under this title. 
(b)Length of grantGrants made to States under this title shall be in effect for a period of 6 years. 
(c)ApplicationsIn order to receive a grant under this title, a State shall submit to the Secretary an application in a form established by the Secretary, which satisfies the following conditions: 
(1)The application shall not be consolidated with an application made under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.). 
(2)The application shall include assurances that the State— 
(A)has established a reading and writing partnership that— 
(i)coordinated the application; and 
(ii)will assist in administering the program; and 
(B)will participate, if requested, in the external national evaluation of the program. 
(3)The application shall include a program plan that contains a description of the following: 
(A)How the State will assist local educational agencies in implementing grants, including providing ongoing professional development for literacy coaches, teachers, paraprofessionals, and administrators. 
(B)How the State will help local educational agencies identify screening, diagnostic, and classroom-based instructional reading and writing assessments. 
(C)How the State will help local educational agencies identify scientifically based materials and programs. 
(D)How the State will help local educational agencies identify materials, programs, and assessments for economically disadvantaged students, students from major racial and ethnic groups, students with disabilities, students with limited English proficiency, migrant children, and homeless children. 
(E)How the State will ensure that professional development is based on scientifically based reading research, will effectively improve instructional practices for reading and writing, and is coordinated with professional development activities funded through other programs. 
(F)How funded activities will help teachers and other instructional staff to implement scientifically based components of reading instruction. 
(G)The subgrant process, including how the State will ensure that eligible local educational agencies receiving subgrants will use practices based on scientifically based reading research. 
(H)How the State will build on, and promote coordination among, reading and writing programs in the State to increase overall effectiveness in reading and writing instruction, including effectiveness among economically disadvantaged students, students from major racial and ethnic groups, students with disabilities, students with limited English proficiency, migrant children, and homeless children. 
(I)How the State will assist local educational agencies receiving subgrants under this title in providing one-on-one counseling to develop graduation plans for students at risk of not graduating on time. 
(J)How the State will assess and evaluate the effectiveness of eligible local educational agency activities on a regular basis. 
(d)Use of funds 
(1)SubgrantsEach State shall allocate 80 percent of the funds the State receives under this title to local educational agencies, utilizing a competitive priority based upon the graduation rate for students attending middle schools and high schools. 
(2)State-level activities 
(A)In generalEach State educational agency shall use 20 percent of the grant funds the State educational agency receives under this title— 
(i)to carry out State-level activities described in subsection (c); 
(ii)to provide technical support to local educational agencies and high-quality professional development to teachers and literacy coaches; 
(iii)to provide grants to secondary schools that have low graduation rates but are not in a local education agency with low graduation rates; and 
(iv)for administrative costs. 
(B)LimitationNot more than 10 percent of the grant funds distributed to a State under this title for any fiscal year may be used for planning, administration, and reporting. 
(e)Notice to local education agenciesEach State receiving a grant under this title shall provide notice to all eligible local educational agencies about the availability of subgrants under this title. 
(f)Review of applicationsState applications shall be reviewed by the Secretary in the order in which they are received. 
104.Subgrants to local educational agencies 
(a)Eligibility requirementTo be eligible to receive a subgrant under this title, a local educational agency shall be among the local educational agencies in the State with the lowest graduation rates for public secondary school students (as defined in section 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(vi))). 
(b)Applications 
(1)In generalLocal educational agencies shall submit applications to the State in the form and according to the schedule established by the State. 
(2)ContentsIn addition to any other information required by the State, applications for subgrants under this title shall demonstrate how the local educational agency will carry out the following required activities: 
(A)Reading assessments. 
(B)Reading programs. 
(C)Reading and writing programs for economically disadvantaged students, students from major racial and ethnic groups, students with disabilities, students with limited English proficiency, migrant children, and homeless children. 
(D)One-on-one counseling to develop graduation plans for students at risk of not graduating on time. 
(E)Selection and implementation of instructional materials based on scientifically based reading research. 
(F)Professional development, including instruction on how to identify and work with economically disadvantaged students, students from major racial and ethnic groups, students with disabilities, students with limited English proficiency, migrant children, and homeless children. 
(G)Evaluation strategies. 
(H)Reporting. 
(I)Providing access to reading material, including reading materials for economically disadvantaged students, students from major racial and ethnic groups, students with disabilities, students with limited English proficiency, migrant children, and homeless children. 
(3)ConsortiaLocal educational agencies may apply to the State for a grant as a consortium, if each member of the consortium meets the eligibility requirement described in subsection (a). 
(c)Use of fundsA local educational agency receiving a subgrant under this title shall use the funds to provide the following services at the middle school and high school levels (as defined by the agency): 
(1)Hiring and providing inservice training for literacy coaches who shall— 
(A)work with classroom teachers to incorporate reading and writing instruction within all subject areas, during regular classroom periods and after school and summer school programs, for all students, including economically disadvantaged students, students from major racial and ethnic groups, students with disabilities, students with limited English proficiency, migrant children, and homeless children; 
(B)work with classroom teachers to identify students with reading problems and provide remediation or referral for additional services; 
(C)in partnership with classroom teachers, diagnose and remediate reading difficulties of the lowest performing students (including low-performing economically disadvantaged students, students from major racial and ethnic groups, students with disabilities, students with limited English proficiency, migrant children, and homeless children) by providing intensive, research-based instruction (including before- and after-school and summer sessions) focused on reading and writing skills and geared toward ensuring that such students can perform rigorous academic coursework in high school; and 
(D)assess and organize student data on literacy and communicate such data to school administrators. 
(2)Providing one-on-one counseling to all students, beginning in grade 9, who are at risk of not graduating on time because of insufficient accumulation of credits, failure to pass State graduation examinations, or low or failing grades, which counseling shall include— 
(A)developing individual graduation plans for such students so that they are able to graduate from high school with a standard diploma before reaching 21 years of age or the maximum age for high school attendance in accordance with State law; 
(B)working with students and their parents or caregivers to develop an individual graduation plan that will define each student’s career and education goals, ensure enrollment in the coursework necessary for graduation and preparation for postsecondary education and work, and identify the courses and supplemental services necessary to meet those goals; 
(C)advocating for the student, helping the student to access the services and supports necessary to achieving the goals in the individual graduation plan; and 
(D)ensuring that limited or non-English speaking parents are able to understand the goals outlined in such plan and to participate in assisting their child in meeting such goals; 
(3)As necessary, hiring personnel to implement the requirements of paragraph (2). 
(4)Reviewing, analyzing, developing, and, where possible, adapting curricula to ensure literacy skills are taught within the content area subjects. 
(5)Providing reading professional development for all teachers in middle and high schools that addresses both remedial and higher level literacy skills for students in the applicable curricula. 
(6)Providing professional development for all teachers, administrators, and paraprofessionals, where appropriate, in middle and high schools that addresses the literacy needs of economically disadvantaged students, students from major racial and ethnic groups, students with disabilities, students with limited English proficiency, migrant children, and homeless children. 
(7)Procuring and implementing instructional materials, including screening, diagnostic, and classroom-based instructional reading and writing assessments, and software and other educational technology. 
(8)Evaluating the effectiveness of the instructional strategies, teacher professional development programs, and other interventions that are implemented under the subgrant. 
(d)EvaluationsA local educational agency receiving a subgrant under this title shall provide to the State administering the subgrant interim reports, which may be included as part of a consolidated annual report, on the effectiveness of the interventions implemented using the subgrant after year 3 and year 6 of the subgrant award period. 
105.Authorization of appropriations; allocations 
(a)AuthorizationFor the purposes of carrying out this title, there are authorized to be appropriated $1,000,000,000 for fiscal year 2006 and such sums as may be necessary for the 5 succeeding fiscal years. 
(b)Special rule 
(1)In generalIf the funds appropriated under this section for a fiscal year are less than $500,000,000, then the Secretary shall award grants, on a competitive basis, directly to eligible local educational agencies to establish reading and writing programs to improve overall reading and writing performance among students in middle school and secondary school. 
(2)Eligibility requirementTo be eligible to receive a grant under this subsection, a local educational agency shall be among the local educational agencies in the State with the lowest graduation rates for public secondary school students (as defined in section 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(vi))). 
(c)State allocations 
(1)In generalOf the funds appropriated under subsection (a), 95 percent shall be allocated to the States submitting applications under this title. 
(2)MinimumThe minimum State allocation is 0.25 percent of the total amount allocated to States. 
(3)Puerto RicoFor any fiscal year, Puerto Rico shall receive an allocation that represents not more than the percentage of the total allocation it received under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the preceding fiscal year. 
(4)Supplement, not supplantStates shall not use funds received under this title to supplant funding already being provided by the State for such activities or for other educational activities. Funds may only be used to provide new services authorized under this title. 
(5)ReallocationIf a State does not apply for funding, the Secretary shall reallocate such State’s funds to the remaining States. 
(d)Funds retained by the SecretaryFunds retained by the Secretary shall be used to fund national activities in support of the programs funded under this title, except that the Secretary may not make direct grants to local educational agencies except as provided in subsection (b). 
(e)Local educational agency subgrants 
(1)MinimumFor any fiscal year, each eligible local educational agency shall receive a minimum subgrant amount equal to at least the percentage of the total allocation it received under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the preceding fiscal year. 
(2)Full implementationSubgrants to eligible local educational agencies shall be of sufficient size and scope to enable such entities to fully implement programs. 
(3)Supplement, not supplantLocal educational agencies shall not use funds received under this title to supplant funding already being provided by a local educational agency for such activities or for other educational activities. Funds may only be used to provide new services authorized under this title. 
106.DefinitionsFor the purposes of this title: 
(1)Individual Graduation planThe term individual graduation plan means a written plan, developed in partnership school personnel, parents, and students, to list the steps necessary for the individual to achieve high school graduation with a standard diploma. 
(2)Literacy coachThe term literacy coach means a certified teacher, with a demonstrated effectiveness in teaching reading to students with specialized needs and the ability to work with classroom teachers to improve their instructional techniques to support reading and writing improvement, who works on site at a school to— 
(A)train teachers from across the curriculum to incorporate the teaching of reading and writing skills into their instruction of content; 
(B)train teachers to assess students’ reading and writing skills and identify students requiring remediation; and 
(C)provide or assess remedial literacy instruction, including for after school and summer school programs, for students requiring attention, including economically disadvantaged students, students from major racial and ethnic groups, students with disabilities, students with limited English proficiency, migrant children, and homeless children. 
(3)SecretaryThe term Secretary means the Secretary of Education. 
(4)StateThe term State means the 50 States, the Bureau of Indian Affairs, the District of Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. 
IIAccountability 
201.Accountability for adequate yearly progressSection 1111(b)(2)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)) is amended— 
(1)in clause (v)— 
(A)by striking the semicolon at the end of subclause (II) and inserting a period; and 
(B)by inserting after subclause (II) the following: 
 
(III)In the case of secondary schools, the graduation rates for all students as described in clause (vi);; and 
(2)by amending clause (vi) to read as follows: 
 
(vi)in accordance with subparagraph (D), includes graduation rates for public secondary school students (defined as the percentage of students who graduate from secondary school with a regular diploma, as defined by the State, before reaching 21 years of age or the maximum age for high school attendance in accordance with State law), measured separately for each group described in clause (v).. 
202.Graduation rate information on annual State report cardsSection 1111(h)(1)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)) is amended— 
(1)in clause (vii), by striking and at the end; 
(2)in clause (viii), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(ix)for secondary schools, information in the aggregate on graduate rates described in section 1111(b)(2)(C)(vi), disaggregated as described in clause (i).. 
203.Adult Education and Family Literacy Act administrative provisionsSection 241 of the Adult Education and Family Literacy Act (20 U.S.C. 9251) is amended by adding at the end the following: 
 
(c)Reports 
(1)Reports to the SecretaryAn eligible agency receiving funds under this title shall annually provide the Secretary with a report on the number participants who are 16, 17, or 18 years of age in the programs and services provided under section 231, disaggregated by race, ethnicity, gender, limited English proficiency status, disability, and socioeconomic status. 
(2)Reports to CongressNot later than June 30, 2007, and by June 30 annually thereafter, the Secretary shall submit a report to the Congress containing the results of the eligible agency reports required by paragraph (1).. 
 
